Judgment, Supreme Court, New York County (Michael A. Corriere, J.), rendered September 30, 2004, convicting defendant, after a jury trial, of burglary in the second degree, and sentencing him, as a persistent violent felony offender, to a term of 16 years to life, unanimously affirmed.
Defendant’s conviction was based on legally sufficient evidence and was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). There is no basis for disturbing the jury’s determinations regarding identification and credibility.
Defendant’s constitutional challenge to the procedure under which he was sentenced as a persistent violent felony offender is unpreserved for appellate review and, in any event, is without merit (see People v Rosen, 96 NY2d 329 [2001], cert denied 534 US 899 [2001]). Defendant’s enhanced sentence was based entirely on his prior convictions (see Almendarez-Torres v United States, 523 US 224 [1998]).
Defendant’s argument concerning the prosecutor’s opening statement is without merit. The remaining contentions contained in defendant’s pro se supplemental brief are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur— Marlow, J.P, Williams, Gonzalez, Sweeny and Catterson, JJ.